Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ko-Fang Chang (Reg. # 50,829) on March 10, 2021.
The application has been amended as follows: 
For the title, after the word “correction”, insert a phrase --encoding and decoding--.
Claim 1:
	At line 1, change the word “decoding” with a phrase –encoding and decoding in a communication system--.
	After line 1, insert an additional line/phrase  –transmitting a first sequence of encoded symbols for a communication channel;--.
	At line 2, replace the phrase “obtaining a sequence of encoded symbols,” with a phrase –receiving a second sequence of encoded symbols by a receiver from the communication channel,--.
	At line 2, replace the phrase “the sequence” with a phrase  –the second sequence--.
	At line 4, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 4:
	At line 1, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 5:
	At line 2, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 10:
	At line 1, change the word “decoding” with a phrase –encoding and decoding--.
	After line 4 “to:”, insert an additional line/phrase  –transmit a first sequence of encoded symbols for a communication channel;--.
	At line 5, replace the phrase “obtain a sequence of encoded symbols,” with a phrase –receive a second sequence of encoded symbols by a receiver from the communication channel,--.
	At line 5, replace the phrase “the sequence” with a phrase  –the second sequence--.
	At line 7, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 13:
	At line 1, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 14:
	At line 3, replace the phrase “the sequence” with a phrase  –the second sequence--.
Claim 19:
	At line 1, change the word “decoding” with a phrase –encoding and decoding in a communication system--.
	After line 2, insert an additional line/phrase  –transmit a first sequence of encoded symbols for a communication channel;--.

	At line 3, replace the phrase “the sequence” with a phrase  –the second sequence--.
	At line 5, replace the phrase “the sequence” with a phrase  –the second sequence--.

The above amended limitations in the claims are supported by the drawings and the specification of the current application, especially in Figures 1A, !B, 1C, 4 and 7, and ¶s [0055]-[0058] of the specification.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831.  The examiner can normally be reached on Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T. TU/Primary Examiner, Art Unit 2111